DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 16, drawn to a method of preparing a graphene-coated powder material.
Group II, claim(s) 17, drawn to a graphene coated powder.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 lack unity of invention because even though the inventions of these groups require the technical feature of a graphene-coated powder material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. US2017/0288229 A1.  Wang discloses a sulfur- based cathode composite material comprising a dehydrocyclized polyacrylonitrile, an elemental sulfur, and an electrically conductive carbonaceous material (Claim 1). The electrically conductive carbonaceous material may be graphene and be in the shape of powders or particles ([0021]). Wang discloses that the cathode composite material, is prepared by a method for preparing a sulfur-based composite positive electrode material, and specifically discloses the following content ([0013] – [0029], claims): S 1. dissolving polyacrylonitrile together with elemental sulfur in a first solvent to form a first solution; S2. adding a conductive carbon material into the first solution, and mixing same with the dissolved polyacrylonitrile and elemental sulfur; S3. changing the environment of the polyacrylonitrile and elemental sulfur, allowing the polyacrylonitrile and elemental sulfur to precipitate simultaneously as the solubility thereof decreases in the changed environment, and forming a precipitate together with the conductive carbon material; and S4. subjecting said precipitate to heat treatment, and chemically reacting said polyacrylonitrile and elemental sulfur to create said sulfur-based composite positive electrode material. Said conductive carbon material can be graphene. The polyacrylonitrile, the elemental sulfur and the conductive carbon material are insoluble in the second solvent. Said first solvent is N-methylpyrrolidone, dimethylformamide, dimethylsulfoxide, dimethylacetamide or a mixture thereof. Said second solvent is water, ethanol, methanol, acetone, n-hexane, cyclohexane, diethyl ether or a mixture . 
Wang does not expressly teach that the final product is a graphene-coated powder material. However, discloses the use of a graphene powder, and on this basis, using a graphene oxide powder, or a graphene powder and a graphene oxide powder is also a conventional choice; in order to facilitate dissolving, using a powder material is also a conventional technical means; and it would also have been easy to obtain a graphene-coated powder material by adjusting parameters. Therefore, it would have been obvious to one of ordinary skill in the art to render the final shape as a graphene-coated powder material.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717